Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 22-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/30/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 19 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 19 has been amended to define that the faces of the segments that are axially internal/external are relative to an axial center plane of the drum.  The original disclosure defines that the first segment has teeth on a rear part (102) while the second segment has teeth on a front part (201), these teeth interpenetrating.  These parts would however not be axially internal and axially external relative to an axial center plane of the drum (i.e. assuming the center plane is where the teeth interpenetrate - rather they would both face axially internal relative to an axial center plane of the drum).  The respective faces might be describable as axially internal and external faces relative to for example the end of the drum where it is coupled (e.g. at flange 12) but the present language is not described (unless the axial center plane is axially offset significantly from where the teeth interpenetrate but that likewise is not described).  Claim 19 as amended therefore contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention, i.e. it introduces new matter.  
Claims 13-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 13 has been amended to define that each groove has a semicircular radial cross section “having a diameter different from each other” for accommodating different diameter bead wires.  This language is indefinite as it is uncertain whether the “having a diameter different” is referencing the diameter of the semicircular radial cross section (as would appear be the literal reading of the language) or instead is referencing the diameter of each groove, as seemingly intended.  As the seeming intended reading contradicts the literal reading, the claim is indefinite. 
	In claim 19, related to the lack of description rejection noted above, it is now unclear where the center plane is located relative to the first and second segments as if it is assumed that the center plane is between the axially facing first and second segments, it is not clear how axially internal and external faces of respective segments could interpenetrate as these faces would not face each other.
Claims 13 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Roedseth et al. (US 2006/0137825) taken in view of Takasuga (US 2006/0180263 - newly cited) and Painter (US 8,689,848 - newly cited).
	Roedseth is applied for substantially the same reasons as set forth in the last office action.  As to each segment having a semicircular groove with different diameter, as noted in the last action, Roedseth has the capability for expansion to different diameters including at the bead locks but does not illustrate a semicircular groove cross section at the bead locks.  In this art, however it is well known to provide the bead locks of a tire building drum with an essentially semicircular cross section to accommodate the beads - Takasuga (note arcuate lock grooves 27) and Painter (note curved bead seating groove 39) are exemplary.  In light of these teachings, it would have been obvious to provide a drum as in Roedseth with semicircular bead locking grooves, only the expected and predictable results would have been achieved, including especially better conformance when conventional round cross-section bead cores are utilized.  As to the ply turning device, Roedseth illustrates using ply turnup bladders.  In this art, however, ply turning up around a bead wire is conventionally and commonly performed either using turn-up bladders (as in Roedseth) or using tuning arms (+ rollers), Takasuga being exemplary of the well-known ply turning using ply-turning arms.  To utilize either functionally equivalent means to effect ply turning would have been obvious for only expected and predictable results and as such, it would have been obvious to substitute a ply turning arm system for the turn-up bladder of Roedseth.  A building drum as defined in claim 13 as amended would therefore have been obvious.
	Dependent claims 18-21 are rejected for the same reasons set forth in the last office action.
Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Roedseth et al. (US 2006/0137825) taken in view of Takasuga (US 2006/0180263) and Painter (US 8,689,848) as applied above, and further in view of Felten et al. (US 4,239,579) as applied in the last office action.
Applicant's arguments filed 6/9/2022 have been fully considered but they are not persuasive as regards the remaining/new rejections.  The previous prior art and 112 rejections and specification objections not repeated have however been withdrawn in view of applicant’s response.  The prior art rejections over Guy et al. in particular have been withdrawn in light of applicant’s response/statement/translation.
	The arguments with respect to the previous Roedseth rejections stress the material added to claim 13 but these arguments have been addressed with the new citation of prior art to Takasuga and Painter and thus are moot in light of this new prior art.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY L KNABLE whose telephone number is (571)272-1220. The examiner can normally be reached Part Time - Mon, Tue, Wed.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GEOFFREY L KNABLE/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        



G. Knable
September 20, 2022